Citation Nr: 1400357	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss. 

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral cataracts. 

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board finds that one of the issues noted in the Veteran's perfected appeal has been resolved.  During the pendency of this appeal, the Veteran received a full grant of benefits in a December 2012 rating decision regarding his claim for an increased initial rating for post-traumatic stress disorder, therefore it warrants no further appellate action.  

The Board now turns its attention to the remaining issues under its jurisdiction, whether new material evidence has been received to reopen a previously denied service connection claims for hearing loss and tinnitus, as well as service connection for bilateral cataracts and a right knee disability.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of service connection for bilateral cataracts and service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for hearing loss and tinnitus.  Since the Veteran did not file an appeal and did not submit additional evidence within one year of that decision, it is now final.

2.  The Veteran submitted no additional evidence as part of his request to reopen either service connection claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law Governing New and Material Evidence Claims

A claim in which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the original claim.  38 C.F.R. § 3.156(b).   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  Then VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A  (eliminating the previous requirement of a well-grounded claim).

Analysis

Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the final June 2007 rating decision, the record established the first prong of a current disability for both hearing loss and tinnitus, but failed to satisfy the second and third prongs requiring an in-service incurrence or aggravation, and a nexus.  

In order for the Board to reopen his claim, the Veteran had to submit new and material evidence that could reasonably substantiate the claim by either triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  In connection with the Veteran's claims to reopen, he submitted only his request to reopen reiterating statements made with his initial service connection claims regarding exposure to noise without any evidence related to either disability for the Board to consider.  The fact of noise exposure was already established as part of the Veteran's initial service connection claims.  

In May 2010, the RO sent the Veteran a notice requesting that the Veteran submit evidence that could be considered to substantiate his claim.  The Veteran did not submit any additional evidence or notify the VA of outstanding evidence to obtain in connection with the reopening.  As a matter of law, the Board must deny the Veteran's request to reopen service connection claims for hearing loss and tinnitus due to no new and material evidence.  Accordingly, June 2007 service connection denials remain.  Notwithstanding this decision, the Board welcomes the Veteran to submit additional evidence in order to substantiate these claims.  

VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Information contained in October 2009 and May 2010 notices satisfied the VA's general duty to notify provisions as well its additional duties regarding reopening claims pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claims.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  As the Veteran's claims are not being reopened, a VA examination is not necessary.


ORDER

Reopening of entitlement to service connection for hearing loss is denied.

Reopening of entitlement to service connection for tinnitus is denied. 


REMAND

To ensure a fully developed record, a remand is required for the issues of service connection for a right knee disability and bilateral cataracts for the foregoing reasons.

The Board notes that additional evidence is available in Virtual VA since the most recent statement of the case (SOC) with medical records related to the Veteran's right knee disability.  The Agency of Original Jurisdiction (AOJ) which must review this information prior to any review by the Board.  

Furthermore, the Board noticed that an examination of the Veteran's joints took place in September 2012, but did not include an examination of the Veteran's right knee.  The Board finds an examination should be executed in order to fully evaluate the Veteran's service connection claim. 

Lastly, the VA optometrist who examined the Veteran in August 2010 failed to give an opinion regarding the relationship, if any, of the Veteran's bilateral cataracts to his military service.  Accordingly, the Board finds an addendum opinion necessary. 
Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the same examiner who provided the August 2010 vision examination, if available, or a similarly qualified examiner (another examination is not required). The examiner should be provided with the Veteran's complete claims file, including updated VA treatment records, and a complete rationale should be provided for any opinion expressed. An additional examination of the Veteran should be scheduled, if required.

Consistent with the Veteran's factual history, the examiner should provide an opinion as to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral cataracts were caused by or are otherwise directly related to an event or injury during military service?  

2.  Schedule the Veteran for a VA examination to assess the Veteran's right knee. The examiner should be provided with the Veteran's complete claims file, including updated VA treatment records and a complete rationale should be provided for any opinion expressed.

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is caused by or is otherwise directly related to an event or injury during military service?  In answering this question, the examiner should consider the impact of the Veteran's in-service basketball accident, the use of crutches over a three to four week period, and subsequent service- connected ankle instability on his current right knee disability.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


